FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                                    .-•.,




6/10/2015                                                      COA No. 12-13-00253-CR
SULLIVAN, JOSEPH EDWARD              Tr. Ct. No. 007-1018-12                               PD-0270-15
On this day, the Appellant's petition for discretionary review has been refused.
                                    ^3                                     Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                                                                            o
                                                                            J>                      •




                                                                                                .
                              1517 W. FRONT, ROOM 354                            c
                                                                                               O        r
                              TYLER, TX 75701                                    (•
                                                                             V             3
                                                                           ' s*                n O
                              * DELIVERED VIA E-MAIL *                            *             «. c:
                                                                           cjT                 J> 3D

                                                                           -r- rn i
                                                                                      S.       S O

                                                                                               c/>' "C
                                                                           sr^                 =? rn
                                                                           ^^^^       1
                                                                                               o' i>
                                                                                                        U)